 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9
10    United States of America,                     No. CR-05-00886-002-PHX-DGC

11                 Plaintiff,                       ORDER
12    v.
13    Devon Mitchell,
14                 Defendant.
15
16         Defendant Devon Mitchell is in the custody of the Federal Bureau of Prisons
17   (“BOP”). Pursuant to 18 U.S.C. § 3582, he has filed a motion for compassionate release
18   or a sentence reduction due to health concerns from the COVID-19 pandemic. Doc. 353.
19   The motion is fully briefed. Docs. 358-59, 363-65. For reasons stated below, the Court
20   will deny the motion.
21   I.    Background.
22         In March 2008, a jury convicted Defendant of bank robbery (counts two, five, and
23   six), armed bank robbery (count three), and possession of a firearm during a crime of
24   violence (count four). Doc. 233; see Doc. 41; 18 U.S.C. §§ 924(c), 2113. On July 10,
25   2008, Defendant was sentenced to 222 months in prison followed by five years of
26   supervised release. Docs. 277, 278, 316.
27         Defendant is confined at the federal correctional institution in Phoenix, Arizona
28   (“FCI Phoenix”). See Federal BOP, Find an inmate, https://www.bop.gov/mobile/find_

                                                1
 1   inmate/byname.jsp#inmate_results (last visited June 22, 2021). His projected release date
 2   is November 8, 2023. See id.; Docs. 353 at 2, 359 at 2.
 3         Defendant asked the warden at FCI Phoenix for compassionate release on
 4   December 4, 2020. Doc. 359-1. The request was denied on April 9, 2021. Doc. 353-1.
 5   Defendant filed his motion for compassionate release, through appointed counsel, on
 6   May 5. Doc. 353. The government filed a response on May 19, and Defendant filed a
 7   reply on May 21 and a supplemental reply on June 1. Docs. 359, 364, 365.
 8   II.   Compassionate Release Under § 3582(c) and the First Step Act.
 9         Compassionate release is governed by § 3582(c). See United States v. Parker, No.
10   2:98-CR-00749-CAS-1, 2020 WL 2572525, at *4 (C.D. Cal. May 21, 2020) (citing United
11   States v. Willis, 382 F. Supp. 3d 1185, 1187 (D.N.M. 2019)). Section 3582(c) previously
12   provided for compassionate release only upon motion of the BOP. See id.; United States
13   v. McCollough, No. CR-15-00336-001-PHX-DLR, 2020 WL 2812841, at *1 (D. Ariz.
14   May 29, 2020). On December 21, 2018, Congress enacted – and the President signed into
15   law – the First Step Act of 2018 (“FSA”), “with the intent of ‘increasing the use and
16   transparency of compassionate release.’” Willis, 382 F. Supp. 3d at 1187 (quoting Pub. L.
17   No. 115-391, 132 Stat. 5194, at 5239 (2018)).
18         The FSA amended § 3582(c) to permit motions for compassionate release by
19   defendants. A defendant may bring such a motion 30 days after the warden receives the
20   defendant’s administrative request for compassionate release. See § 3582(c)(1)(A); United
21   States v. Baye, No. 3:12-CR-00115-RCJ, 2020 WL 2857500, at *8 (D. Nev. June 2, 2020)
22   (comparing § 3582(c)(1)(A) (2018) with § 3582(c)(1)(A) (2002)).
23         Specifically, the amended version of § 3582(c) provides:
24         The court may not modify a term of imprisonment once it has been imposed
25         except that –
26         (1) in any case –

27         (A) the court, upon motion of the Director of the [BOP], or upon motion of
           the defendant after the defendant has fully exhausted all administrative rights
28         to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf

                                                 2
 1          or the lapse of 30 days from the receipt of such a request by the warden of
 2          the defendant’s facility, whichever is earlier, may reduce the term of
            imprisonment . . . after considering the factors set forth in [18 U.S.C §]
 3          3553(a) to the extent that they are applicable, if it finds that –
 4          (i) extraordinary and compelling reasons warrant such a reduction . . . and
            that such a reduction is consistent with applicable policy statements issued
 5          by the Sentencing Commission.
 6
     18 U.S.C. § 3582(c).1
 7
     III.   Defendant’s Motion.
 8
            Defendant filed the present motion more than five months after he submitted his
 9
     administrative request for compassionate release to the warden at FCI Phoenix. The Court
10
     therefore has jurisdiction under § 3582(c)(1)(A). See Docs. 353 at 7, 359 at 8.
11
            Defendant seeks compassionate release due to the COVID-19 pandemic, his chronic
12
     kidney disease and obesity, and the conditions of confinement at FCI Phoenix. Doc. 353
13
     at 8-13. The government argues that Defendant’s motion should be denied because he has
14
     not shown extraordinary and compelling reasons, he is a danger to the community, and the
15
     sentencing factors set forth in 18 U.S.C. § 3553(a) do not weigh in favor of early release.
16
     Doc. 359 at 1-2, 8-11. The Court agrees with the government.
17
            A.     Defendant Has Not Shown Extraordinary and Compelling Reasons.
18
            Section 3582(c) does not define “extraordinary and compelling reasons,” and there
19
     is no policy statement that applies to § 3582(c)(1)(A) motions filed by defendants.
20
     The Sentencing Commission’s policy statements in U.S.S.G § 1B1.13 – which apply to
21
     § 3582(c)(1)(A) motions filed by the BOP – “may inform a district court’s discretion for
22
     § 3582(c)(1)(A) motions filed by a defendant, but they are not binding.” United States v.
23
     Aruda, 993 F.3d 797, 802 (9th Cir. 2021); see United States v. Oshinski, No. 2:14-cr-
24
     00284-GMN-DJA, 2021 WL 2518981, at *1 (D. Nev. June 17, 2021) (same); see also
25
     United States v. Partida, No. CR-17-08260-001-PCT-DGC, 2020 WL 3050705, at *5 (D.
26
27          1
              “Although relief under the statute is commonly referred to as ‘compassionate
     release,’ such relief is not limited to immediate release, but includes a reduction in
28   sentence.” United States v. Marks, No. 03-cr-06033-L, 2020 WL 1908911, at *3 n.3
     (W.D.N.Y. Apr. 20, 2020).
                                                 3
 1   Ariz. June 8, 2020) (“While the current policy statement may not constrain the Court’s
 2   independent assessment of whether ‘extraordinary and compelling reasons’ warrant a
 3   sentence reduction under § 3582(c)(1)(A)(i), it does provide helpful guidance.”). The
 4   Sentencing Commission has identified four circumstances that may qualify for
 5   compassionate release under § 3582(c)(1)(A): serious medical conditions, advanced age,
 6   family circumstances, and a catch-all “other reasons.” U.S.S.G. § 1B1.13, application
 7   note 1(A)-(D); see United States v. Esparza, No. 17-cr-1101-JAH, 2020 WL 2838732,
 8   at *2 (S.D. Cal. June 1, 2020).
 9          The following medical conditions can constitute extraordinary and compelling
10   reasons justifying compassionate release:
11
            (i) The defendant is suffering from a terminal illness (i.e., a serious and
12          advanced illness with an end of life trajectory)[.]
13          (ii) The defendant is—
14                    (I) suffering from a serious physical or medical condition,

15                    (II) suffering from a serious functional or cognitive impairment, or
                      (III) experiencing deteriorating physical or mental health because of
16
                      the aging process,
17              that substantially diminishes the ability of the defendant to provide self-care
18              within the environment of a correctional facility and from which he or she
                is not expected to recover.
19
20   § 1B1.13, application note 1(A).
21          Defendant suffers from chronic kidney disease and obesity. See Docs. 358, 363.2
22   Defendant notes, correctly, that the CDC has found that chronic kidney disease and obesity
23   can make a person more likely to get severely ill from COVID-19. Doc. 353 at 10-11
24
            2
              The Centers for Disease Control and Prevention (“CDC”) defines “obesity” as a
25   body mass index (“BMI”) between 30 and 40. See CDC, COVID-19, People with Certain
     Medical Conditions (Overweight and Obesity), https://www.cdc.gov/coronavirus/2019-
26   ncov/need-extra-precautions/people-with-medical-conditions.html (last visited June 22,
     2021). BMI is a person’s weight in kilograms divided by the square of height in meters.
27   See CDC, Healthy Weight, Nutrition, and Physical Activity, Body Mass Index (BMI),
     https://www.cdc.gov/healthyweight/assessing/bmi/ (last visited June 22, 2021). As of
28   September 1, 2020, Defendant had a BMI of 30.7 (75 inches tall at 246 pounds). See
     Docs. 353 at 11, 358 at 4.
                                                      4
 1   (citing CDC, People with Certain Medical Conditions). But Defendant has received both
 2   doses of the Moderna COVID-19 vaccine – the first on April 6, 2021, and the second on
 3   May 6, 2021. See Docs. 363 at 4-5, 364 at 2. According to the CDC, “authorized vaccines
 4   in the [United States], including the Moderna vaccine, ‘are highly effective at protecting
 5   vaccinated people against symptomatic and severe COVID-19.’” United States v. Upshaw,
 6   No. 1:14-CR-00256-NONE, 2021 WL 2417012, at *1 (E.D. Cal. June 14, 2021) (quoting
 7   CDC, COVID-19, Interim Public Health Recommendations for Fully Vaccinated People,
 8   https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fullyvaccinated-guidance.html);
 9   see also United States v. Smith, No. 17-CR-20753, 2021 WL 364636, at *2 (E.D. Mich.
10   Feb. 3, 2021) (“According to the CDC, the Moderna vaccine is exceptionally safe and
11   effective, preventing 94.1% of infections in clinical trials.”) (quoting CDC, Information
12   About the Moderna COVID-19 Vaccine, https://www.cdc.gov/coronavirus/2019ncov/
13   vaccines/different-vaccines/Moderna.html). Because Defendant’s vaccination mitigates
14   his risk of becoming severely ill from COVID-19, the threat of contracting COVID-19 does
15   not present an extraordinary and compelling reason to grant compassionate release. See
16   Doc. 363 at 9-10 (arguing that Defendant has exercised “self-care” against the virus which
17   no longer presents any extraordinary and compelling reason for compassionate release).
18         Indeed,“[m]any courts have found that a vaccinated prisoner’s risk of contracting
19   COVID-19 does not rise to the level of an extraordinary and compelling reason, even in
20   the presence of underlying health conditions.” United States v. Hayes, No. 4:17-CR-
21   00289-DCN, 2021 WL 2533517, at *3 (D. Idaho June 21, 2021) (citing United States v.
22   Ballenger, No. CR16-5535 BHS, 2021 WL 308814, at *5 (W.D. Wash. Jan. 29, 2021)
23   (“[B]ecause [defendant] has already been infected and vaccinated, his chronic medical
24   conditions alone do not amount to an extraordinary and compelling reason to warrant
25   compassionate release.”); United States v. Grummer, No. 08-CR-4402-DMS, 2021 WL
26   568782, at *2 (S.D. Cal. Feb. 16, 2021) (“Although Defendant suffers from several chronic
27   medical conditions, his vaccination significantly mitigates the risk that he will contract
28   COVID-19.”)); see also United States v. Nash, No. CR-03-00059-001-PHX-JAT, 2021

                                                 5
 1   WL 1969729, at *1 (D. Ariz. May 6, 2021) (denying compassionate release to a vaccinated
 2   defendant even though he was overweight and suffered from chronic kidney disease, heart
 3   failure, hypertension, and diabetes); United States v. Baeza-Vargas, --- F. Supp. 3d ----,
 4   2021 WL 1250349, at *4 (D. Ariz. Apr. 5, 2021) (“Although Baeza-Vargas’s age [and
 5   medical conditions] make her more likely to suffer serious complications from COVID-19,
 6   the FDA has concluded that the Moderna COVID-19 vaccine is 95% effective at preventing
 7   infection and virtually entirely effective in preventing severe disease, including in
 8   participants with comorbidities. . . . Under these circumstances, the Court does not find
 9   that Baeza-Vargas has shown extraordinary and compelling reasons warrant[ing] a
10   reduction in her sentence.”) (citations omitted); United States v. Cortez, No. CR-18-00858-
11   01-PHX-SPL, 2021 WL 689923, at *1 (D. Ariz. Feb. 23, 2021) (“The Court cannot
12   conclude, particularly in light of his vaccination, that Defendant’s current exposure to
13   COVID-19 presents ‘extraordinary and compelling reasons’ to justify his release.”); United
14   States v. Bongiorni, No. CR16-109RSL, 2021 WL 2413348, at *4 (W.D. Wash. June 14,
15   2021) (noting that “[c]ourts in this circuit have found that a defendant’s receipt of the
16   COVID-19 vaccine weighs against granting compassionate release”) (citations omitted).
17         Defendant contends that the COVID-19 protocols at FCI Phoenix have failed to
18   protect him. Doc. 353 at 12. He notes that FCI Phoenix previously experienced a severe
19   COVID-19 outbreak. Id. (citing United States v. Leahy, No. 3:16-CR-021-MMD-WGC,
20   2021 WL 259503, at *3 (D. Nev. Jan. 5, 2021)). He further notes that, as of May 5, 2021,
21   FCI Phoenix had inoculated less than 200 inmates. Id. at 12-13.3 But FCI Phoenix
22   presently reports no active COVID-19 cases among inmates and staff. See Federal BOP,
23   COVID-19 Cases, https://www.bop.gov/coronavirus/; Smallbear, 2021 WL 1381180, at *3
24   (noting that “[a]s of April 7, 2021, there were zero confirmed active cases among inmates”
25   at FCI Phoenix). And as of June 23, 2021, FCI Phoenix has fully inoculated more than 700
26
27         3
              FCI Phoenix has a total inmate population of 1,041. See Federal BOP, FCI
     Phoenix, https://www.bop.gov/locations/institutions/phx/ (last visited June 23, 2021);
28   United States v. Smallbear, No. 1:04-CR-01558 KWR, 2021 WL 1381180, at *3 (D.N.M.
     Apr. 12, 2021).
                                                 6
 1   inmates. See Federal BOP, COVID-19 Vaccine Implementation, https://www.bop.gov/
 2   coronavirus/; United States v. Padilla-Barron, No. CR-09-01355-002-PHX-DJH, 2021
 3   WL 2075738, at *3 (D. Ariz. May 21, 2021) (“[M]any of the Defendant’s general concerns
 4   related to the spread of COVID-19 within the BOP facilities is tempered by on-going
 5   prevention efforts. . . . [R]ecently, the FCI has fully inoculated 470 inmates and 153 staff.
 6   Moreover, at the FCI Phoenix, there are no current staff or inmates noted as testing positive
 7   for the COVID-19 virus. This further confirms that the Defendant has a low probability of
 8   contracting the virus.”).
 9          Defendant has not shown that the COVID-19 protocols at FCI Phoenix have failed
10   to protect him from the virus. See Smallbear, 2021 WL 1381180, at *3 (“Assuming she
11   has not already received the vaccine, the Court would not find that the risk posed to her by
12   COVID-19 at FCI Phoenix is an extraordinary and compelling reason to reduce her
13   sentence. Moreover, if Defendant has already received the vaccine, the Court finds that
14   any risk posed to her by COVID-19 would not be so extraordinary and compelling as to
15   warrant a reduced sentence.”). While Defendant’s kidney disease and obesity may increase
16   the risk of severe illness from COVID-19, they do not constitute “extraordinary and
17   compelling reasons” for his early release because he has been fully inoculated against
18   COVID-19. See United States v. Ransom, No. CR 10-798-01, 2021 WL 2550992, at *3
19   (E.D. Pa. June 22, 2021) (“Ransom has been inoculated against COVID-19 with a vaccine
20   proven extremely effective at limiting the COVID-19 infection and all but eliminating the
21   risk of severe disease for those few who contract COVID-19 after being vaccinated.
22   . . . Under these circumstances, the court concludes Ransom’s asthma and obesity do not
23   constitute an extraordinary and compelling reason that justifies his release under 18 U.S.C.
24   § 3582(c)(1)(A)(i).”); United States v. Hite, No. 3:10-CR-51 JD, 2021 WL 2525767, at *3
25   (N.D. Ind. June 21, 2021) (“An overwhelming amount of district courts across the country
26   have held that being fully vaccinated drastically reduces the risk of becoming severely ill
27   and therefore denied compassionate release.”) (citing cases).
28   ///

                                                  7
 1          B.     Section 3553(a) Factors.
 2          The Court also must consider whether the applicable § 3553(a) factors permit
 3   Defendant’s early release. § 3582(c)(1)(A); see United States v. Soza-Soto, No. 19-CR-
 4   684-GPC, 2020 WL 7260663, at *3 (S.D. Cal. Dec. 10, 2020) (“Before determining if
 5   release is warranted, the Court must also take into account public safety and the Section
 6   3353(a) sentencing factors.”) (citing § 3582(c)(1)(A)(ii) and U.S.S.G. § 1B1.13(2)); United
 7   States v. Ebbers, 432 F. Supp. 3d 421, 430 (S.D.N.Y. 2020) (the court must “particularly
 8   [consider] whether compassionate release would undermine the goals of the original
 9   sentence”). The § 3553(a) “factors include: the nature and circumstances of the offense
10   and the history and characteristics of the defendant; the purposes of sentencing; the kinds
11   of sentences available; the sentences and ranges established by the Sentencing Guidelines;
12   relevant policy statements issued by the Sentencing Commission; the need to avoid
13   unwarranted sentencing disparities among similarly situated defendants; and the need to
14   provide restitution[.]” United States v. Trujillo, 713 F.3d 1003, 1008 (9th Cir. 2013).
15          Defendant engaged in the very serious criminal conduct of robbing banks and
16   possessing a firearm during a crime of violence.     Docs. 41, 233. Defendant also has a
17   lengthy criminal history that includes burglaries, robberies, and armed robbery. See
18   Doc. 316 at 20-21; Doc. 359 at 11 (citing Presentence Report ¶¶ 54, 56-57, 66-67).
19   Defendant’s rehabilitative efforts while in prison are commendable (see Docs. 353 at 13,
20   365 at 2-3), but releasing him from prison at this time would not reflect the seriousness of
21   his offenses, promote respect for the law, provide just punishment for his serious offenses,
22   or afford adequate deterrence to criminal conduct. The Court finds that the § 3553(a)
23   factors do not weigh in favor of compassionate release or a sentence reduction. See
24   Ransom, 2021 WL 2550992, at *3 (same where the defendant had committed multiple bank
25   robberies); United States v. Brown, No. 3:12-CR-207-MOC, 2021 WL 2518220, at *4
26   (W.D.N.C. June 18, 2021) (“[T]he relevant statutory sentencing factors do not support a
27   sentence reduction. The seriousness of Defendant’s offense, a bank robbery, weighs
28   heavily against release. Defendant’s criminal history also underscores that the statutory

                                                  8
 1   sentencing factors do not support his request for release. Indeed, Defendant has committed
 2   numerous robberies with weapons and threats of violence.”); United States v. Sykes, 848
 3   F. App’x 319, 320 (9th Cir. 2021) (finding that the district court “properly weighed the
 4   § 3553(a) factors . . . and did not abuse its discretion in concluding that the totality of the
 5   factors weighed against reduction” where the defendant had committed armed bank
 6   robbery); United States v. Dupree, --- F. App’x ----, 2021 WL 2026671, at *2 (3d Cir.
 7   May 21, 2021) (affirming denial of compassionate release and finding no abuse of
 8   discretion in the district court’s assessment of the § 3553(a) factors where the defendant
 9   had committed armed bank robbery).
10          C.     Danger to the Community.
11          Defendant also has failed to show that he no longer is “a danger to the safety of any
12   other person or to the community.” U.S.S.G. § 1B1.13(2); see United States v. Quan, No.
13   CR19-0148-JCC, 2021 WL 615402, at *2 (W.D. Wash. Feb. 17, 2021) (“Even if the policy
14   statement is not binding, the Court may consider it in the exercise of its discretion. The
15   policy statement recommends that courts not reduce sentences of individuals who would
16   present a danger to the community upon release, USSG § 1B1.13(2), and the Court finds
17   that to be an appropriate consideration.”) (citation omitted). As noted, Defendant has a
18   history of committing violent crimes. He also has incurred eight disciplinary infractions
19   while incarcerated, two of which involved violent conduct. See Doc. 353 at 15. The Court
20   cannot conclude on the present record that Defendant no longer poses a danger to the
21   community. See United States v. Arceneaux, 830 F. App’x 859, 859 (9th Cir. 2020) (“[T]he
22   district court did not abuse its discretion by denying Arceneaux’s motion. The court
23   considered the nature and circumstances of the armed robberies for which Arceneaux was
24   convicted and his lengthy criminal history, and reasonably concluded that a reduced
25   sentence was not appropriate in light of the danger Arceneaux posed to the community.”)
26   (citing § 3582(c)(1)(A) and U.S.S.G. § 1B1.13(2)); see Sykes, 848 F. App’x at 320 (“The
27   district court did not abuse its discretion in concluding that Sykes posed a danger to the
28   community in light of the seriousness of his armed bank robbery offense[.]”); Brown, 2021

                                                   9
 1   WL 2518220, at *4 (“Compassionate release is also not appropriate because Defendant
 2   presents a danger to the safety of others and the community[.]”).
 3   IV.    Conclusion.
 4          Defendant has not shown extraordinary and compelling reasons for compassionate
 5   release or a sentence reduction. He also has failed to show that he no longer is a danger to
 6   the community. His motion will be denied.4
 7          IT IS ORDERED that Defendant’s motion for compassionate release or sentence
 8   reduction pursuant to 18 U.S.C. § 3582(c)(1) (Doc. 353) is denied.
 9          Dated this 28th day of June, 2021.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25          4
              Defendant’s alternative request that the Court order him to serve the remainder of
     his sentence on home confinement (Doc. 364 at 4) is denied because the “[BOP] has the
26   statutory authority to choose the locations where prisoners serve their sentence.” United
     States v. Gago, No. 1:16-cr-00123-DAD-BAM-3, 2021 WL 2550864, at *8 n.8 (E.D. Cal.
27   June 22, 2021) (citation omitted); see also United States v. Becerra, No. 1:18-CR-00080-
     DAD-BAM, 2021 WL 535432, at *9 (E.D. Cal. Feb. 12, 2021) (“[T]he CARES Act
28   authorizes the BOP – not courts – to expand the use of home confinement under 18 U.S.C.
     § 3624(c)(2).”) (citations and quotation marks omitted).
                                                 10
